Case 19-80649-JJG-13       Doc 23 Filed 01/28/20 EOD 01/28/20 13:52:25           Pg 1 of 5
                          SO ORDERED: January 28, 2020.




                          ______________________________
                          Jeffrey J. Graham
                          United States Bankruptcy Judge




                         UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF INDIANA
                               TERRE HAUTE DIVISION

IN RE:                                                  CASE NO. 19-80649 JJG-13
         PAULA ROSE HUSSION,
              Debtor.

                        ORDER CONFIRMING CHAPTER 13 PLAN

         The Plan of the Debtor was filed. A summary of the Plan was transmitted to the

creditors under Bankruptcy Rule 3015, and the Trustee, after having conducted a

meeting of creditors, has reported to the Court as follows:

         1. The Plan complies with the provisions of this Chapter and with the other

applicable provisions of this title.

         2. Any fee, charge, or amount required under Chapter 123 of Title 28 or by the

Plan to be paid before confirmation, has been paid. The Trustee shall charge such

percentage fee as may periodically be fixed by the Attorney General pursuant to 28

U.S.C. § 586(e).

         3. The filing of the Petition and the Plan has been proposed in good faith and not

by any means forbidden by law.
Case 19-80649-JJG-13         Doc 23     Filed 01/28/20   EOD 01/28/20 13:52:25    Pg 2 of 5




       4. The value, as of the effective date of the Plan, of property to be distributed

under the Plan on account of each allowed unsecured claim is not less than the amount

that would be paid on such claim if the estate of the Debtor were liquidated under

Chapter 7 of this title on such date.

       5. With respect to each allowed secured claim provided for by the Plan, the

holder of such claim has either accepted the Plan, the property has been surrendered,

or the Plan provides that the holder of such claim retain the lien securing such claim,

until the earlier of (a) the payment of the underlying debt determined under non-

bankruptcy law or (b) discharge under Section 1328. The value, as of the effective date

of the Plan, of payments to be distributed under the Plan with interest from the date of

this Order, is as follows:

       CREDITOR                             DESCRIPTION                       VALUE

Crane Credit Union                   Debtor’s principal residence
                                     7861 E Mason St
                                     Dugger, IN 47848                   Secured/Pay Directly
              (The Debtor shall serve as disbursing agent and make all
              post-petition monthly mortgage payments under the plan
              directly to this creditor, including any pre-petition arrearages
              and amounts due pursuant to filed Notices of Postpetition
              Mortgage Fees, Expenses, and Charges and/or Notices of
              Mortgage Payment Change.)

Sullivan County Treasurer           Real estate taxes
                                    7861 E Mason St
                                    Dugger, IN 47848                          $300.00 (0%)
              (This creditor must file a claim to receive distributions under
              the Plan.)

Credit Acceptance Corporation 2008 GMC Acadia SLT-2                              Surrender
             (Scheduled value: $10,000.00. Upon confirmation, the
             secured creditor is free to pursue its in rem rights.)
Case 19-80649-JJG-13        Doc 23     Filed 01/28/20    EOD 01/28/20 13:52:25       Pg 3 of 5




OneMain Financial Group, LLC 2015 Toyota Prius
as servicer for OneMain Direct
Auto Receivables Trust 2019-1                                                        Surrender
              (Scheduled value: $13,000.00. Upon confirmation, the
              secured creditor is free to pursue its in rem rights.)

       The Debtor(s) shall maintain (a) physical damage insurance on their property

covering both the interest of the Debtor and the interest of any creditor lienholder (as

loss payee) in such property, and (b) liability insurance on any vehicle owned by the

Debtor.

       Any creditor filing a claim as secured which is not set forth above shall be

deemed to be unsecured and paid prorata with unsecured claims, except priority tax

claims.

       6. The Debtor(s) will be able to make all payments under the Plan and to comply

with the Plan.

       7. The Debtor has paid all amounts that are required to be paid under a

domestic support obligation and that first became payable after the date of the filing of

the petition if the Debtor is required by a judicial or administrative order, or by statute, to

pay such domestic obligation.

       8. The Debtor has filed all applicable Federal, State, and local tax returns as

required by section 1308.

       9. Pursuant to the recommendation of the Chapter 13 Trustee, and absent a

contrary order or objection, the Court further finds that it is in the best interests of the

creditors and the estate to hold the hearing on confirmation earlier than 21 days after

the date of the meeting of creditors under Section 341(a).

       IT IS ORDERED that:
Case 19-80649-JJG-13        Doc 23    Filed 01/28/20   EOD 01/28/20 13:52:25        Pg 4 of 5




      The Chapter 13 Plan of the Debtor(s) is CONFIRMED including the following

provisions:

     1.       Payment: PAYMENT AMOUNT:                  $200.00 per month
              Period of Payments:                       48 months
              Total Payments* to Trustee:               $9,600.00 plus any portion of tax
                                                        refunds directed by Trustee, or
                                                        such other amount necessary for
                                                        the execution of the Plan.
              Payable to:   Donald L. Decker
                            Chapter 13 Trustee
                            P.O. Box 206
                            Memphis, TN 38101-0206

      *The total amount stated to be paid into the Plan is based on the
      assumption that all payments will be made in a timely manner, that the total
      payments will be sufficient to pay all allowed secured, priority, and
      administrative claims in full, and that the Trustee fee percentage will not
      increase during the life of the Plan. Late payments will increase the
      interest paid on secured claims and will, in turn, increase the total amount
      to be paid in the Plan. The total of payments must at least pay all allowed
      secured, priority, and administrative claims in full.

     2.       The attorney for Debtor(s) is allowed a fee as follows:

                                                               FEE PAYABLE
      ATTORNEY                       FEE ALLOWED               BY THE ESTATE

John R. Himes                             $4,000.00                     $3,925.00

     3.       The Court may order the debtor's employer or any entity from whom the

              debtor receives income to pay all or any part of such income to the

              trustee.

     4.       The value of the security interest, if any, is as shown above in the findings.

     5.       If an Order Lifting the Stay is entered, the Trustee may adjust the claims

              relating to that collateral to the amount paid to the date the Trustee

              received the Order, and make no further payment upon said claim.
Case 19-80649-JJG-13    Doc 23     Filed 01/28/20    EOD 01/28/20 13:52:25       Pg 5 of 5




    6.     That the administrative expenses of the Trustee shall be paid in full

           pursuant to 11 U.S.C. § 503(B), 1326(B)(2), and U.S.C. § 586(E)(1)(B).

    7.     If the Debtor is engaged in business, the Trustee is not ordered to perform

           further duties specified in § 1302(c) until further order of this Court.

    8.     Debtor(s) shall be required to provide to the office of the Standing Trustee

           a copy of each federal income tax return filed during the life of this Plan,

           and turn over to the Trustee any federal income tax refunds, received, as

           directed by the Trustee.

                                         ###
